DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
This Office action is in response to the applicant’s communication filed on 7/12/2021.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant’s arguments, see page 5, with respect to Applicant’s claim amendments made in view of the previous 112 rejection have been fully considered and are persuasive.  The previous 112 rejection has been withdrawn. 
Applicant’s arguments, see pages 5-6, with respect to the deficiencies of O’Connell (US 2003/0176888) from the previous office action in view of the newly amended subject matter have been fully considered and are persuasive.  Therefore, the previous prior art rejection has been withdrawn.  However, upon further consideration, new ground(s) of rejection are made under the primary reference of Beyer et al. (US 6,881,218), as set forth below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 9 and 11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Beyer et al. (US 6,881,218).
Beyer discloses (see Figs. 1-4) a blood clot filter comprising the following claim limitations:
(claim 1) a filter (10, Fig. 1) comprising a plurality of filter elements (16, Figs. 1-2, 3A and 4), the plurality of filter elements (16) being movable from a capturing position (as shown in Fig. 1) to capture thrombus passing through a blood vessel to an open position (as shown in Fig. 4) to facilitate unrestricted blood flow, the plurality of filter elements (16) each having a first end defining a loop (24, Fig. 3A), and a holder (18, Figs. 1-2) configured to (i.e. capable of) hold the loops (24) of the plurality of filter elements (16) in the capturing position (as shown in Fig. 1; col. 3, lines 10-15), wherein at least some of the loops (24) overlap in the capturing position (as shown in Fig. 1, struts 16 are the same length so at least one eyelet 24 will overlap with another eyelet 24 when viewed from the side, as shown in Fig. 1 as only two eyelets 24 appear to be visible with other eyelets being overlapped), wherein the plurality of filter elements (16) are biased towards the open position (as shown in Fig. 4; col. 2, line 66-col. 3, line 1; col. 3, lines 16-29 and 65-67), and the holder (18) is configured to (i.e. capable of) temporarily hold the plurality of filter elements (16) in the capturing position (of Fig. 1) until elapse of a predetermined period of time (see Figs. 1 and 4; col. 3, lines 16-24 and 65-67; connector 18 is disclosed as being 
(claim 9) wherein the filter (10) includes a tubular support structure (14, Figs. 1-2 and 4) supporting the plurality of filter elements (16), wherein second ends of the plurality of filter elements (16) are coupled to the tubular support structure (14) (as expressly shown in Figs. 1-2 and 4; col. 2, lines 54-60); and
(claim 11) a plurality of filter elements (16, Figs. 1-2, 3A and 4) movable from a capturing position (as shown in Fig. 1) to capture thrombus passing through a blood vessel to an open position (as shown in Fig. 4) to facilitate unrestricted blood flow, the plurality of filter elements (16) each having a first end defining a loop (24, Fig. 3A), and an opposite second end (see Figs. 1-2 and 4; col. 2, lines 54-60; second end connected to cylindrical element 14); a holder (18, Figs. 1-2) configured to (i.e. capable of) connect the loops (24) of the plurality of filter elements (16) in the capturing position (as shown in Fig. 1; col. 3, lines 10-15); and a tubular support structure (14, Figs. 1-2 and 4) supporting the plurality of filter elements (16), wherein the second end of each of the plurality of filter elements (16) is coupled to the tubular support structure (14) (as expressly shown in Figs. 1-2 and 4; col. 2, lines 54-60); wherein at least some of the loops (24) overlap in the capturing position (as shown in Fig. 1, struts 16 are the same length so at least one eyelet 24 will overlap with another eyelet 24 when viewed from the side, as shown in Fig. 1 as only two eyelets 24 appear to .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2, 12 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beyer as applied to claims 1 and 11 above, and further in view of O’Connell (US 6,517,559).
Beyer, as applied above, discloses a blood clot filter comprising all the limitations of the claim except for at least part of the holder being biodegradable or bioabsorbable.
However, O’Connell teaches a similar vascular filter comprising at least part of the holder being biodegradable or bioabsorbable (col. 8, line 61-col. 9, line 4) in order to beneficially convert a capturing configuration to an open, stent-like configuration without the need for a subsequent invasive surgical procedure (col. 8, line 61-col. 9, line 4).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Beyer to have at least part of the holder being biodegradable or bioabsorbable in order to beneficially convert a capturing .

Claims 10 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beyer as applied to claims 9 and 11 above, and further in view of Wallace (US 2005/0209632).
Beyer, as applied above, discloses a blood clot filter comprising all the limitations of the claim except for wherein the first and second ends are located longitudinally within the tubular support structure (see Fig. 4 of Beyer wherein the second ends (i.e. at eyes 24) of filter elements 16 are disposed longitudinally beyond the tubular support structure 14).  
However, Wallace teaches (see Fig. 1B) a similar blood filter comprising first and second ends of the filtering elements located longitudinally within the tubular support structure.  Accordingly, Wallace teaches that it is known that having first and second ends of the filtering elements located longitudinally within the tubular support structure (as shown in Wallace, Fig. 1B) and having a filtering element first end disposed beyond the tubular support structure and a second end within the tubular support structure (as shown in Beyer, Figs. 1 and 4) and are elements that are functional equivalents for providing the ability to capture thrombus/blood clots and/or providing distal protection during a vascular procedure.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the first and second ends of the filtering elements being located longitudinally within the tubular support structure taught by Wallace for the filtering element first end disposed beyond the tubular support .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 11-15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1, 3-6 and 9 of U.S. Patent No. 10,470,865.  Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set generally requires a filter having a plurality of filter elements movable between a capturing position and an open position, a holder for holding the filtering elements in the capturing position, wherein each of the filtering elements includes an eyelet/loop defined at a free/first end.  It is noted that a claim to a species will anticipate a claim to a genus.  See MPEP 2131.02(I).  Therefore 

Allowable Subject Matter
Claims 3-8 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  It is noted that claims 3-5 and 13-15 remain subject to double patenting rejections as set forth above, which must be resolved before such subject matter may be rewritten in independent form and be in [proper condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see Nadal (US 5,383,887).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771